DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Amendments
	Amendments to the claims filed on 15 August 2022 are herein acknowledged.  Claims 1-13 remain pending and are hereinafter examined on the merits. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 6, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 6 and 13, it is unclear whether the term “circuitry” is used as a countable or an uncountable noun. In the response filed on 8/15/2022, Applicant alleges that “’circuitry’ is an uncountable noun,” and accordingly makes amendments to the claims (see Applicant’s Remarks, Page 8). Nevertheless, while Applicant alleges that “circuitry” is an uncountable noun, the same term is used in its plural form “circuitries” in Claims 6 and 13. Therefore, it remains unclear, however, whether the term “circuitry” is used as a countable or an uncountable noun. For the purpose of advancing the prosecution, the Examiner will assume that the term “circuitry” may refer to any type/number of a circuits or electrical connections/parts in the system.
Regarding Claim 2, there is no antecedent basis for “the electronic circuitry.” For the purpose of advancing the prosecution, the Examiner will assume that “the electronic circuitry” may refer to any circuitry that is used in the system.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, and 11 are rejected under 35 U.S.C. 103 as obvious over Ona (US 2016/0007964 A1), in view of Baumgartner (US 20120118475 A1), and further in view of Wodnicki (US 8,345,508 B2).
Regarding Claim 1, Ona discloses An ultrasound probe ([0030] “ultrasonic probe”) comprising:
a plurality of transducer elements each configured to perform at least one ultrasonic transducer array; [0033] wherein the transducer transmits ultrasonic wave; [0036], “The ultrasonic reception unit 32 generates a signal (echo signal) having directivity by performing predetermined processing for a predetermined number of reception signals received from the ultrasonic probe 2. The B-mode processing unit 33 receives an echo signal from the reception unit 22”);
first circuitry … , wherein the first circuitry is arranged on a rear face side of the plurality of transducer elements (Fig. 3, wherein a first flexible printed circuit [FPC] 221 is arranged on a rear surface of the transducer elements 20), is provided with first electronic circuitry corresponding to two or more of the plurality of transducer elements organized in a first group ([0030] wherein “The plurality of ultrasonic transducers are classified into at least a first group and a second group”; “The first flexible printed circuit [FPC] layer includes at least a plurality of first upper surface connecting portions [, circuitries, ] provided on an upper surface … [which are] connected to the electrodes of the ultrasonic transducers belonging to the first group”), and
is provided with a first through [holes] … corresponding to two or more of the plurality of transducer elements organized in a second group ([0030] “a plurality of first through holes formed throughout from the upper surface to the lower surface so as to electrically connect the plurality of upper surface connecting portions connected to the electrodes of the ultrasonic transducers belonging to at least the second group,” which may also include other groups of transducer elements); and
second circuitry … , wherein the second circuitry is arranged on a rear face side of the first circuitry (Fig. 3, wherein a second FPC 222 is arranged on a rear face side of the first FPC 221), is provided with a second [through holes] … corresponding to the two or more of the plurality of transducer elements organized in the first group, ([0030] “The plurality of ultrasonic transducers are classified into at least a first group and a second group”; “The second FPC layer … spatially correspond to the plurality of ultrasonic transducers” that can include both the first and second group; [0049] “The second FPC layer … includes … a plurality of second through holes”; [0052] “The plurality of second through holes … spatially correspond to ultrasonic transducers … which belong to at least the second group,” that can be extended to other groups of transducer like group 1) and
is provided with second electronic circuitry corresponding to the two or more of the transducer elements organized in the second group ([0030] “second signal wirings configured to extract electric wirings from the second upper surface connecting portions connected to the electrodes of the ultrasonic transducers belonging to the second group”).
Ona further teaches “a semiconductor process called through-silicon via” to “form pads on the two surfaces of electronic circuitry. however, due to the high cost of production, Ona does not reduce this technique to practice ([0013]-[0014]).
In a similar field of endeavor, Baumgartner teaches wherein the TSV (through silicon via) can be used for making connection in manufacturing an ultrasonic probe. ([0033] wherein through silicon vias (TSVs) are used for making control and signal connections).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use through silicon vias, as taught by Baumgartner, in the manufacturing of Ona’s ultrasonic probe to make high-performance and higher-density interconnections through multiple layers of circuits. Such a modification requires nothing more than the mere combination of known prior art techniques to yield predictable results (see KSR International Co. v. Teleflex Inc, 82 USPQ2d 1385).
Ona is further silent as to wherein the first/second circuitry is configured to perform a first/second predetermined process.
In a similar field of endeavor, Wodnicki teaches double-layered backing of ultrasound transducers wherein the first/second circuitry is configured to perform a first/second predetermined process (Fig. 8, including a first layer 840 with electronic connections/circuits such as 850, and a second layer 860 and electronic connections/circuits such as 865, 870, and 875; Col. 8, lines 46-60, “The integrated circuits 850 are coupled to the interposer 840 on the side opposing the transducer arrays 815. The integrated circuits, such as reconfigurable array chips, that are coupled to the interposer by flip chip ball bonding 845”; Col. 8, lines 31-45, “The substrate in another embodiment is a motherboard. The back-side of the substrate 860 includes the electronics for control of the transducer arrays via controller electronics 865 and accommodates such aspects as local storage of configuration data 870 and buffering for receive channels via imaging electronics 875.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the double-layered backing printed circuits, as taught by Ona, to include multiple circuits to perform predetermined processes, like taught by Wodnicki, in order to provide a small size, compact control circuit for controlling various functions of an ultrasonic transducers inside an ultrasound probe. Such a modification requires nothing more than the mere combination of known prior art techniques to yield predictable results (see KSR International Co. v. Teleflex Inc, 82 USPQ2d 1385).
Regarding Claim 2, Ona discloses first and second circuitries as stated under Claim 1. However, modified Ona as discussed under Claim 1 does not disclose explicitly whether the electronic circuitry or the second electronic circuitry include analog circuitry.  
Ona further teaches wherein the electronic circuitry or the second electronic circuitry can include analog circuitry that generates pulses ([0033] wherein the ultrasonic probe includes “electronic circuitry (IC) which generates transmission pulses and supplies them to the respective ultrasonic transducers” which can be interpreted as an analog circuit; notably, according to the Specification of the instant Application, paragraph [0068], “Each of the transmission and reception circuitries 22b includes analog circuitry such as pulser circuitry, delay circuitry, an amplifier, and/or the like”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic circuitry, as taught by Ona and modified by Wodnicki under Claim 1, to further include analog circuits such as pulse circuitry, as taught by Ona in paragraph [0033], in order to generates transmission pulses and supplies them to the respective ultrasonic transducers. Such a modification requires nothing more than the mere combination of known prior art techniques to yield predictable results (see KSR International Co. v. Teleflex Inc, 82 USPQ2d 1385).
Regarding Claim 3, Ona discloses first and second circuitries as stated under Claim 1. However, Ona as modified by Baumgartner under Claim 1 is silent as to wherein circuitries include at least one selected from between: a driving circuitry configured to drive at least one of the transducer elements; and signal processing circuitry configured to process an electrical signal generated by said at least one of the transducer elements.
Ona further teaches wherein the circuitries include at least one selected from between: a driving circuitry configured to drive at least one of the transducer elements; and signal processing circuitry configured to process an electrical signal generated by said at least one of the transducer elements ([0033] wherein the ultrasonic probe includes “electronic circuitry (IC) which generates transmission pulses and supplies them to the respective ultrasonic transducers” which can be interpreted as a driving circuitry for the transducer elements).
While Ona teaches a driving circuit that generates transmission pulses and supplies them to the respective ultrasonic transducers ([0033]), Ona does not disclose explicitly whether the diving circuit is included in the first or second circuitries. Wodnicki also discloses electronic circuits in two layers that control the ultrasound transducers and further perform processing functions (Col. 8, lines 31-60). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify first and second circuitries, as taught by Ona, to further include a diving circuitry such as a pulse circuitry for the transducer elements or include control/processing circuits, like taught by Ona in paragraph [0033] and further by Wodnicki, in order to generates transmission pulses and supplies them to the respective ultrasonic transducers, and further control the transducer elements and perform signal analysis. Such a modification requires nothing more than the mere combination of known prior art techniques to yield predictable results (see KSR International Co. v. Teleflex Inc, 82 USPQ2d 1385).
Regarding Claim 6, Ona in view of Baumgartner teaches a first plurality of through-silicon vias (TSVs) that are used in the circuitries (see the rejection under Claim 1). Ona further teaches wherein a second plurality of through silicon vias (as modified by Baumgartner) provided for the first circuitry are connected to a plurality of electronic circuitries provided for the second circuitry ([0046] wherein “first through holes … correspond to the plurality of ultrasonic transducer … so as to electrically connect the first upper surface electrode pads 221a to the first lower surface electrode pads 221b in a one-to-one relationship”; [0061], wherein “the second upper surface electrode pads 222a electrically conductive to the spatially corresponding first lower surface electrode pads 221b.” Therefore, through holes in the first layer are connected to the second layer), and
a plurality of first electronic circuitries provided for the first circuitry are connected to a second plurality of through silicon vias (as modified by Baumgartner) provided for the second circuitry ([0060] “the first through holes [, circuitry] … connect the first upper surface electrode pads 221a … to the first lower surface electrode pads 221b; [0061] wherein circuitry 222a from the second layer correspond to the circuitry 221b from the first layer; [0061] wherein “the plurality of second through holes … correspond to the ultrasonic transducers … belonging to the second … group …”).
Regarding Claim 11, Ona further discloses a relay substrate that is provided between the plurality of transducer elements and the first circuitry and is configured to relay connections between the plurality of transducer elements and the first electronic circuitry ([0040] wherein “The intermediate layer 204 is provided on the opposite side to the acoustic emission surface …”; Fig. 1, wherein the layer 204 is provided between the plurality of transducer elements and the first circuitry which provides a path for the connections between the transducers and the first circuit).

Claim 4 is rejected under 35 U.S.C. 103 as obvious over Ona (US 2016/0007964 A1) in view of Baumgartner (US 20120118475 A1) and further in view of Wodnicki (US 8,345,508 B2) as applied to Claim 1, in view of Nishimoto (US 10799213 B2), and  further in view of Suzuki, hereinafter Suzuki 2 (US 20140339009 A1).
Regarding Claim 4, modified Ona discloses first and second circuitries with determined functions as stated under Claim 1. However, Ona as modified under Claim 1 does not disclose explicitly wherein the circuitries are identical and arranged in mutually-different orientation.
Under In re Gazda, the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955); MPEP 2144.04. Here, it would have been obvious to one of ordinary skill in the art to take the Ona’s first or the second circuitries and merely duplicate one of them and make identical circuitries to provide supporting electrical control units/connections for an array of transducer elements. Such a modification amounts to mere duplication of parts that yields predictable results. Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ona’s circuitries to be identical that amount to mere duplication of parts.
Additionally, in a similar field of endeavor, Nishimoto teaches wherein identical electronic control units are used for controlling transducers in an ultrasound probe (Fig. 2 shows identical electronic units for controlling transducers in an ultrasound probe; notably, under its broadest reasonable interpretation, identical circuitries may refer to circuitries with identical parts, identical connections, identical functions, identical outputs, or alike). Furthermore, in a pertinent art related to the manufacturing of an electrical control unit, Suzuki 2 discloses arranging circuitries in mutually-different orientations on multiple surfaces ([0017] wherein circuits “can be positioned on mutually different surfaces,” in which mutually-different surfaces can be interpreted as mutually different orientations; notably, under its broadest reasonable interpretation, mutually different orientation may refer to different relative positions or directions of parts).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the multi-layer circuitries, as taught by Ona, to include identical circuitry units that are arranged in mutually-different orientations, as taught by Nishimoto and Suzuki 2, in order to provide similar circuits for a plurality of transducer elements which would simplify the manufacturing process, and further provides a circuit that electrical units are positioned in mutually-different positions that will help dissipate the heat generated by different parts efficiently, and may also help reduce the size of the system. Such a modification requires nothing more than the mere combination of known prior art techniques to yield predictable results (see KSR International Co. v. Teleflex Inc, 82 USPQ2d 1385). Additionally, Under In re Gazda, the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955); MPEP 2144.04. Here, it would have been also obvious to one of ordinary skill in the art to modify a layer of circuitry, as taught by Ona, to include identical electronic units, like taught by Nishimoto, and merely duplicate the underlying first electronic circuitry of the layer and make the same second electronic circuitry on another layer, in order to provide similar circuits for a plurality of transducer elements which would simplify the manufacturing process, and further provide a circuit that electrical units are positioned in mutually-different positions that will help dissipate the heat generated by different parts efficiently. Such a modification amounts to mere duplication of parts that yields predictable results. Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ona’s circuitries to be identical that amount to mere duplication of parts.

Claim 5 is rejected under 35 U.S.C. 103 as obvious over Ona (US 2016/0007964 A1) in view of Baumgartner (US 20120118475 A1) and further in view of Wodnicki (US 8,345,508 B2) as applied to Claim 1, and further in view of Yamasaki (US 20170119350 A1).
Regarding Claim 5, modified Ona discloses first and second circuitries with determined functions as stated under Claim 1. However, Ona as modified by Baumgartner under Claim 1 is silent as to wherein the first and second circuit are each provided with a marker indicating an orientation thereof.
Yamasaki teaches wherein the circuitries are each provided with a marker indicating an orientation thereof (Fig. 8, [0068] wherein the part is patterned by using an orientation flat as a mark).
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify circuitries, as taught by Ona, to include orientation marks, as taught by Yamasaki, in order to provide a method for identification of parts with specific orientations in the process of manufacturing.

Claim 7 is rejected under 35 U.S.C. 103 as obvious over Ona (US 2016/0007964 A1) in view of Baumgartner (US 20120118475 A1) and further in view of Wodnicki (US 8,345,508 B2) as applied to Claim 1, and further in view of Rothberg (US 2015/0298170 A1).
Regarding Claim 7, modified Ona discloses a first and second circuitries with determined functions (see Claim 1 above). However, Ona as modified under Claim 1 is silent as to the controlling circuitry arranged on a rear face … and being configured to control the first and the second electronic circuitry.
In a similar field of endeavor, Rothberg teaches a controlling circuitry arranged on a rear face … and being configured to control the first and the second electronic circuitry (Fig. 1, #112 wherein integrated circuitry 112 is place on the back of a circuitry; [0023] “including integrated ultrasonic transducers and circuitry (e.g., analog and/or digital circuitry such as front-end and/or back-end circuitry for controlling operation of the ultrasonic transducers and/or processing signals produced by such transducers, for example to form and/or display ultrasound images”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuitries, as taught by Ona and modified by others under Claim 1, to include a controlling circuitries on a rear side of a circuitry, like taught by Rothberg, in order to provide an ultrasound sub-system-on-a-chip including a controlling means that is capable of processing signals and controlling operations such as the control of the display. Such a modification requires nothing more than the mere combination of known prior art techniques to yield predictable results (see KSR International Co. v. Teleflex Inc, 82 USPQ2d 1385).
Furthermore, under In re Harza, mere duplication of parts has no patentable significance unless a new and unexpected result is produced. Here, although Ona as modified by Baumgartner and further by Rothberg does not disclose explicitly that the controlling circuitry is placed on the second layer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to merely duplicate the parts and have the controlling circuitries on multiple layers of circuitries. (see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); MPEP 2144).

Claims 8  is rejected under 35 U.S.C. 103 as obvious over Ona (US 2016/0007964 A1) in view of Wodnicki (US 8,345,508 B2) and further in view of Suzuki (US 9157990 B2).
Regarding Claim 8, Ona discloses An ultrasound probe ([0030] “ultrasonic probe”) comprising:
a plurality of transducer elements each configured to perform at least one of transmission of an ultrasound wave and reception of a reflected ultrasound wave ([0030] ultrasonic transducer array; [0033] wherein the transducer transmits ultrasonic wave; [0036], “The ultrasonic reception unit 32 generates a signal (echo signal) having directivity by performing predetermined processing for a predetermined number of reception signals received from the ultrasonic probe 2. The B-mode processing unit 33 receives an echo signal from the reception unit 22”);
first circuitry …, wherein the first circuitry is arranged on a rear face side of the plurality of transducer elements (Fig. 3, wherein a first flexible printed circuit [FPC] 221 is arranged on a rear surface of the transducer elements 20) and is provided with first electronic circuitry corresponding to each of the plurality of transducer elements ([0030] wherein “The first FPC layer includes at least a plurality of first upper surface connecting portions provided on an upper surface, on which the ultrasonic transducer array is stacked, so as to spatially correspond to the plurality of ultrasonic transducers, and electrically connected to the plurality of electrodes); and
second circuitry configured to perform a second predetermined process, wherein the second circuitry is arranged on a rear face side of the first circuitry (Fig. 3, wherein a second FPC 222 is arranged on a rear face side of the first FPC 221) and is provided with second electronic circuitry corresponding to each of the plurality of transducer elements ([0030] plurality of first lower surface connecting portions provided on a lower surface on an opposite side to the upper surface so as to spatially correspond to the plurality of ultrasonic transducers; [0030] wherein “The second FPC layer includes at least a plurality of second upper surface connecting portions provided on an upper surface, on which the first FPC layer is stacked, so as to spatially correspond to the plurality of ultrasonic transducers …”), … .
However, Ona is silent as to wherein the first/ second circuitry is configured to perform a first/second predetermined process.
In a similar field of endeavor, Wodnicki teaches double-layered backing of ultrasound transducers wherein the first/ second circuitry is configured to perform a first/second predetermined process (Fig. 8, including a first layer 840 with electronic connections/circuits such as 850, and a second layer 860 and electronic connections/circuits such as 865, 870, and 875; Col. 8, lines 46-60, “The integrated circuits 850 are coupled to the interposer 840 on the side opposing the transducer arrays 815. The integrated circuits, such as reconfigurable array chips, that are coupled to the interposer by flip chip ball bonding 845”; Col. 8, lines 31-45, “The substrate in another embodiment is a motherboard. The back-side of the substrate 860 includes the electronics for control of the transducer arrays via controller electronics 865 and accommodates such aspects as local storage of configuration data 870 and buffering for receive channels via imaging electronics 875.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the double-layered backing printed circuits, as taught by Ona, to include multiple circuits to perform predetermined processes, like taught by Wodnicki, in order to provide a small size, compact control circuit for controlling various functions of an ultrasonic transducers inside an ultrasound probe. Such a modification requires nothing more than the mere combination of known prior art techniques to yield predictable results (see KSR International Co. v. Teleflex Inc, 82 USPQ2d 1385).
Ona is further silent as to wherein the two electronic circuitry have mutually-different withstand voltage levels.
In a similar field of endeavor, Suzuki teaches wherein the two electronic circuitry have mutually-different withstand voltage levels (Col. 10, Lines 13-21, wherein “resistance to high voltage still remains as a problem to be solved”; Col. 10, Lines 42-47, wherein the “application of the power source for Vdd and Vss can be skipped upon reception and the circuit can be operated with the lower voltage power source of about 5V, whereby making it possible to configure the reception circuit with a lower voltage FET.” Therefore, Suzuki provides circuitries for transmitting and receiving ultrasound signals that can operate in different withstand voltage levels).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuitries, as taught by modified Ona, to operate in different withstand voltage levels, which provides manufacturing flexibilities by making it possible to configure the reception circuit with a lower voltage electronic circuit. Such a modification requires nothing more than the mere combination of known prior art techniques to yield predictable results (see KSR International Co. v. Teleflex Inc, 82 USPQ2d 1385).

Claims 9  is rejected under 35 U.S.C. 103 as obvious over Ona (US 2016/0007964 A1) in view of Wodnicki (US 8,345,508 B2) and further in view of Nishimoto (US 10799213 B2).
Regarding Claim 9, Ona discloses An ultrasound probe ([0030] “ultrasonic probe”) comprising:
a plurality of transducer elements each configured to perform at least one of transmission of an ultrasound wave and reception of a reflected ultrasound wave ([0030] ultrasonic transducer array; [0033] wherein the transducer transmits ultrasonic wave; [0036], “The ultrasonic reception unit 32 generates a signal (echo signal) having directivity by performing predetermined processing for a predetermined number of reception signals received from the ultrasonic probe 2. The B-mode processing unit 33 receives an echo signal from the reception unit 22”);
first circuitry … wherein the first circuitry is arranged on a rear face side of the plurality of transducer elements (Fig. 3, wherein a first flexible printed circuit [FPC] 221 is arranged on a rear surface of the transducer elements 20) and is provided with first electronic circuitry corresponding to each of the plurality of transducer elements ([0030] wherein “The first FPC layer includes at least a plurality of first upper surface connecting portions provided on an upper surface, on which the ultrasonic transducer array is stacked, so as to spatially correspond to the plurality of ultrasonic transducers, and electrically connected to the plurality of electrodes); and
second circuitry … wherein the second circuitry is arranged on a rear face side of the first circuitry (Fig. 3, wherein a second FPC 222 is arranged on a rear face side of the first FPC 221) and is provided with second electronic circuitry corresponding to each of the plurality of transducer elements ([0030] plurality of first lower surface connecting portions provided on a lower surface on an opposite side to the upper surface so as to spatially correspond to the plurality of ultrasonic transducers; [0030] wherein “The second FPC layer includes at least a plurality of second upper surface connecting portions provided on an upper surface, on which the first FPC layer is stacked, so as to spatially correspond to the plurality of ultrasonic transducers …”), … .
However, Ona is silent as to wherein the receiving and transmitting electronic circuitry are different and are configured to perform a first/second predetermined process.
In a similar field of endeavor, Nishimoto teaches wherein the receiving and transmitting electronic circuitry are different and are configured to perform a first/second predetermined process  (Fig. 2, wherein transmitter and receiver circuits are shown separately). Furthermore, Wodnicki teaches double-layered backing of ultrasound transducers wherein the first/ second circuitry is configured to perform a first/second predetermined process (Fig. 8, including a first layer 840 with electronic connections/circuits such as 850, and a second layer 860 and electronic connections/circuits such as 865, 870, and 875; Col. 8, lines 46-60, “The integrated circuits 850 are coupled to the interposer 840 on the side opposing the transducer arrays 815. The integrated circuits, such as reconfigurable array chips, that are coupled to the interposer by flip chip ball bonding 845”; Col. 8, lines 31-45, “The substrate in another embodiment is a motherboard. The back-side of the substrate 860 includes the electronics for control of the transducer arrays via controller electronics 865 and accommodates such aspects as local storage of configuration data 870 and buffering for receive channels via imaging electronics 875.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuitries, as taught by Ona, to have separate receiving and transmitting circuitries and perform different predetermined processes, like taught by Nishimoto and Wodnicki, in order to provide activate circuits at different time points to drive the transducer elements and receiving a signal from each transducer, and further to provide a small size, compact control circuit for controlling various functions of an ultrasonic transducers inside an ultrasound probe. Such a modification requires nothing more than the mere combination of known prior art techniques to yield predictable results (see KSR International Co. v. Teleflex Inc, 82 USPQ2d 1385).

Claims 10 and 12-13  are rejected under 35 U.S.C. 103 as obvious over Ona (US 2016/0007964 A1) in view of Nishimoto (US 10799213 B2), and further in view of Suzuki, hereinafter Suzuki 2 (US 20140339009 A1).
Regarding Claim 10, Ona discloses An ultrasound probe ([0030] “ultrasonic probe”) comprising:
a plurality of transducer elements each configured to perform at least one selected from between transmission of an ultrasound wave and reception of an ultrasound wave ([0030] ultrasonic transducer array; [0033] wherein the transducer transmits ultrasonic wave);
first circuitry that is arranged on a rear face side of the plurality of transducer elements (Fig. 3, wherein a first flexible printed circuit [FPC] 221 is arranged on a rear surface of the transducer elements 20) and 
is provided with first electronic circuitry corresponding to each of the plurality of transducer elements ([0030] wherein “The first FPC layer includes at least a plurality of first upper surface connecting portions provided on an upper surface, on which the ultrasonic transducer array is stacked, so as to spatially correspond to the plurality of ultrasonic transducers, and electrically connected to the plurality of electrodes); and
second circuitry that is arranged on a rear face side of the first circuitry (Fig. 3, wherein a second FPC 222 is arranged on a rear face side of the first FPC 221) and 
is provided with second electronic circuitry corresponding to each of the plurality of transducer elements ([0030] plurality of first lower surface connecting portions provided on a lower surface on an opposite side to the upper surface so as to spatially correspond to the plurality of ultrasonic transducers; [0030] wherein “The second FPC layer includes at least a plurality of second upper surface connecting portions provided on an upper surface, on which the first FPC layer is stacked, so as to spatially correspond to the plurality of ultrasonic transducers …”), … .
However, Ona is silent as to wherein the circuitries are identical and arranged in mutually-different orientation.
In a similar field of endeavor, Nishimoto teaches wherein identical electronic control units are used for controlling transducers in an ultrasound probe (Fig. 2 shows identical electronic units for controlling transducers in an ultrasound probe; notably, under its broadest reasonable interpretation, identical circuitries may refer to circuitries with identical parts, identical connections, identical functions, identical outputs, or alike). Furthermore, in a pertinent art related to the manufacturing of an electrical control unit, Suzuki 2 discloses arranging circuitries in mutually-different orientations on multiple surfaces ([0017] wherein circuits “can be positioned on mutually different surfaces,” in which mutually-different surfaces can be interpreted as mutually different orientations; notably, under its broadest reasonable interpretation, mutually different orientation may refer to different relative positions or directions of parts).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the multi-layer circuitries, as taught by Ona, to include identical circuitry units that are arranged in mutually-different orientations, as taught by Nishimoto and Suzuki 2, in order to provide similar circuits for a plurality of transducer elements which would simplify the manufacturing process, and further provides a circuit that electrical units are positioned in mutually-different positions that will help dissipate the heat generated by different parts efficiently, and may also help reduce the size of the system. Such a modification requires nothing more than the mere combination of known prior art techniques to yield predictable results (see KSR International Co. v. Teleflex Inc, 82 USPQ2d 1385). Additionally, Under In re Gazda, the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955); MPEP 2144.04. Here, it would have been also obvious to one of ordinary skill in the art to modify a layer of circuitry, as taught by Ona, to include identical electronic units, like taught by Nishimoto, and merely duplicate the underlying first electronic circuitry of the layer and make the same second electronic circuitry on another layer, in order to provide similar circuits for a plurality of transducer elements which would simplify the manufacturing process, and further provide a circuit that electrical units are positioned in mutually-different positions that will help dissipate the heat generated by different parts efficiently. Such a modification amounts to mere duplication of parts that yields predictable results. Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ona’s circuitries to be identical that amount to mere duplication of parts.
Regarding Claim 12, Ona discloses an ultrasound probe manufacturing method for manufacturing an ultrasound probe (Abstract, wherein an arrangement of an ultrasound probe is provided) including a plurality of transducer elements each configured to perform at least one of transmission of an ultrasound wave and reception of a reflected ultrasound wave ([0030] ultrasonic transducer array; [0033] wherein the transducer transmits ultrasonic wave), first circuitry provided with first electronic circuitry connected to at least one of the plurality of transducer elements ([0030] wherein “The first FPC layer includes at least a plurality of first upper surface connecting portions provided on an upper surface, on which the ultrasonic transducer array is stacked, so as to spatially correspond to the plurality of ultrasonic transducers, and electrically connected to the plurality of electrodes), and second circuitry provided with second electronic circuitry connected to at least one of the plurality of transducer elements ([0030] plurality of first lower surface connecting portions provided on a lower surface on an opposite side to the upper surface so as to spatially correspond to the plurality of ultrasonic transducers; [0030] wherein “The second FPC layer includes at least a plurality of second upper surface connecting portions provided on an upper surface, on which the first FPC layer is stacked, so as to spatially correspond to the plurality of ultrasonic transducers …”), the ultrasound probe manufacturing method comprising: 
arranging the first circuitry … on a rear face side of the plurality of transducer elements (Fig. 3, wherein a first flexible printed circuit [FPC] 221 is arranged on a rear surface of the transducer elements 20; [0030] wherein “The first FPC layer includes at least a plurality of first upper surface connecting portions provided on an upper surface, on which the ultrasonic transducer array is stacked”); and
arranging the second circuitry … on a rear face side of the first circuitry (Fig. 3, wherein a second FPC 222 is arranged on a rear face side of the first FPC 221; [0030] wherein “The second FPC layer includes at least a plurality of second upper surface connecting portions provided on an upper surface, on which the first FPC layer is stacked) … .
However, Ona is silent as to wherein the circuitries are identical and arranged in different orientations.
In a similar field of endeavor, In a similar field of endeavor, Nishimoto teaches wherein identical electronic control units are used for controlling transducers in an ultrasound probe (Fig. 2 shows identical electronic units for controlling transducers in an ultrasound probe; notably, under its broadest reasonable interpretation, identical circuitries may refer to circuitries with identical parts, identical connections, identical functions, identical outputs, or alike). Furthermore, in a pertinent art related to the manufacturing of an electrical control unit, Suzuki 2 discloses arranging circuitries in mutually-different orientations on multiple surfaces ([0017] wherein circuits “can be positioned on mutually different surfaces,” in which mutually-different surfaces can be interpreted as mutually different orientations; notably, under its broadest reasonable interpretation, mutually different orientation may refer to different relative positions or directions of parts).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the multi-layer circuitries, as taught by Ona, to include identical circuitry units that are arranged in mutually-different orientations, as taught by Nishimoto and Suzuki 2, in order to provide similar circuits for a plurality of transducer elements which would simplify the manufacturing process, and further provides a circuit that electrical units are positioned in mutually-different positions that will help dissipate the heat generated by different parts efficiently, and may also help reduce the size of the system. Such a modification requires nothing more than the mere combination of known prior art techniques to yield predictable results (see KSR International Co. v. Teleflex Inc, 82 USPQ2d 1385). Additionally, Under In re Gazda, the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955); MPEP 2144.04. Here, it would have been also obvious to one of ordinary skill in the art to modify a layer of circuitry, as taught by Ona, to include identical electronic units, like taught by Nishimoto, and merely duplicate the underlying first electronic circuitry of the layer and make the same second electronic circuitry on another layer, in order to provide similar circuits for a plurality of transducer elements which would simplify the manufacturing process, and further provide a circuit that electrical units are positioned in mutually-different positions that will help dissipate the heat generated by different parts efficiently. Such a modification amounts to mere duplication of parts that yields predictable results. Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ona’s circuitries to be identical that amount to mere duplication of parts.
Regarding Claim 13, modified Ona discloses first and second circuitries used in manufacturing of an ultrasound sensor/probe (see the rejection under Claim 12). However, Ona as modified by others under Claim 12 is silent as to arranging a plurality of first and second circuitries wherein two or more of the plurality of first circuitries are arranged to be in the first orientation, and two or more of the plurality of second circuitries are arranged to be in the second orientation.
In a similar field of endeavor, Nishimoto teaches wherein the circuitries on a layer are positioned with the same orientation/position (Fig. 2, wherein transmitter and receiver units are positioned with the same orientation). Furthermore, in a pertinent art related to the manufacturing of an electrical control unit, Suzuki 2 discloses arranging circuitries in different orientations ([0017] wherein circuits “can be positioned on mutually different surfaces”; notably, under its broadest reasonable interpretation, mutually different orientation may refer to different relative positions or directions of parts).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the multi-layer circuitries, as taught by Ona, to include identical circuitry units that are arranged in groups with same orientations in a layer and mutually-different orientations/positions in multiple surfaces, as taught by Nishimoto and Suzuki 2, in order to provide similar circuits for a plurality of transducer elements which would simplify the manufacturing process, and further provides a circuit that electrical units are positioned in mutually-different positions that will help dissipate the heat generated by different parts efficiently, and may also help reduce the size of the system. Such a modification requires nothing more than the mere combination of known prior art techniques to yield predictable results (see KSR International Co. v. Teleflex Inc, 82 USPQ2d 1385). Additionally, Under In re Gazda, the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955); MPEP 2144.04. Here, it would have been also obvious to one of ordinary skill in the art to modify a layer of circuitry, as taught by Ona, to include identical electronic units, like taught by Nishimoto, and merely duplicate the underlying first electronic circuitry of the layer and make the same second electronic circuitry on another layer, in order to provide similar circuits for a plurality of transducer elements which would simplify the manufacturing process, and further provide a circuit that electrical units are positioned in mutually-different positions that will help dissipate the heat generated by different parts efficiently. Such a modification amounts to mere duplication of parts that yields predictable results. Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ona’s circuitries to be identical that amount to mere duplication of parts.

Response to Arguments
	Applicant’s arguments have been fully considered but are moot in light of new grounds of rejection necessitated by amendments.
	In particular, Applicant alleges that the prior art of record do not teach the limitations including the first and second circuitry that perform predetermined processes. (for instance, see Remarks, Page 10). In response, Examiner directs the attention of the Applicant to the revised rejections necessitated by the amendments in light of newly provided prior art. Furthermore, Applicant alleges that the references do not teach the limitations “identical circuits” and mutually different orientations. (for instance, see Remarks, Page 15). Examiner respectfully disagrees. In response, Examiner directs the attention of the Applicant to further explanations and the broadest reasonable interpretations provided under the corresponding claims.
	With regard to the first Office action:
the objections have been withdrawn in view of the amendments. 
the rejections under 35 U.S.C. 112(b) have been revised in view of the amendments and Remarks filed on 08/15/2022.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hongou (US 20110172537 A1) discloses an ultrasound probe having a first ultrasound vibrator group and a second ultrasound vibrator group, comprising a plurality of matrix switches and an adders.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mehdi Poursoltani whose telephone number is (571)272-7963. The examiner can normally be reached Monday - Friday 10 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.P./Examiner, Art Unit 3793     

/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793